 1                                                                   HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9    LINDA HIRT, an individual,
10                                       Plaintiff,            No. 2:19-cv-02054-TSZ
11             v.                                              STIPULATED PROTECTIVE
                                                               ORDER
12    KAISER FOUNDATION HEALTH PLAN OF
      WASHINGTON, a Washington Public Benefits
13    Corporation, and MATRIX ABSENCE
      MANAGEMENT, INC., a foreign corporation,
14
                                         Defendants.
15

16    1.       PURPOSES AND LIMITATIONS

17             Discovery in this action is likely to involve production of confidential, proprietary, or

18    private information for which special protection may be warranted. Accordingly, the parties

19    hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

20    parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer

21    blanket protection on all disclosures or responses to discovery, the protection it affords from

22    public disclosure and use extends only to the limited information or items that are entitled to

23    confidential treatment under the applicable legal principles, and it does not presumptively

24    entitle parties to file confidential information under seal.

25    2.       “CONFIDENTIAL” MATERIAL

26             “Confidential” material shall include the following documents and tangible things

27    produced or otherwise exchanged: (a) Sensitive personal identifying information listed in LCR

                                                                                   Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 1                               L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
 1    5.2(a); individuals’ records and documents which are protected by the Health Insurance Portability

 2    and Accountability Act; (b) Defendants’ non-public information related to the financial information

 3    and performance of Defendants; Defendants’ products or services or products or services under

 4    development; proprietary software or processes utilized by Defendants; business information, such

 5    as customers’ preferences and habits and the financial terms and conditions of Defendants’ dealings

 6    with customers, vendors, and business partners; customers and prospective customers lists; and any

 7    information that would be considered a trade secret as defined by Washington law; (d) Business or

 8    marketing plans of Defendants; (e) Information over which the designating party is obligated to

 9    maintain confidentiality by contract; (f) Plaintiff’s financial and tax records; plaintiff’s and other

10    employees’ medical records, including medical billing records, and wage statements.

11    3.       SCOPE

12             The protections conferred by this agreement cover not only confidential material (as

13    defined above), but also (1) any information copied or extracted from confidential material; (2)

14    all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

15    conversations, or presentations by parties or their counsel that might reveal confidential

16    material.

17             However, the protections conferred by this agreement do not cover information that is

18    in the public domain or becomes part of the public domain through trial or otherwise.

19    4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

20             4.1       Basic Principles. A receiving party may use confidential material that is

21    disclosed or produced by another party or by a non-party in connection with this case only for

22    prosecuting, defending, or attempting to settle this litigation. Confidential material may be

23    disclosed only to the categories of persons and under the conditions described in this

24    agreement. Confidential material must be stored and maintained by a receiving party at a

25    location and in a secure manner that ensures that access is limited to the persons authorized

26    under this agreement.

27

                                                                                      Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 2                                  L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                                   920 Fifth Avenue, Suite 3300
                                                                                           Seattle, WA 98104-1610
                                                                                    206.622.3150 main · 206.757.7700 fax
 1             4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 2    ordered by the court or permitted in writing by the designating party, a receiving party may

 3    disclose any confidential material only to:

 4                       (a)      The receiving party’s counsel of record in this action, as well as

 5             employees of counsel to whom it is reasonably necessary to disclose the information for

 6             this litigation;

 7                       (b)      The officers, directors, and employees (including in house counsel) of

 8             the receiving party to whom disclosure is reasonably necessary for this litigation, unless

 9             the parties agree that a particular document or material produced is for Attorney’s Eyes

10             Only and is so designated;

11                       (c)      Experts and consultants to whom disclosure is reasonably necessary for

12             this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

13             (Exhibit A);

14                       (d)      The court, court personnel, and court reporters and their staff;

15                       (e)      Copy or imaging services retained by counsel to assist in the duplication

16             of confidential material, provided that counsel for the party retaining the copy or

17             imaging service instructs the service not to disclose any confidential material to third

18             parties and to immediately return all originals and copies of any confidential material;

19                       (f)      During their depositions, witnesses in the action to whom disclosure is

20             reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

21             Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the

22             court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

23             confidential material must be separately bound by the court reporter and may not be

24             disclosed to anyone except as permitted under this agreement;

25                       (g)      The author or recipient of a document containing the information or a

26             custodian or other person who otherwise possessed or knew the information.

27

                                                                                      Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 3                                  L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                                   920 Fifth Avenue, Suite 3300
                                                                                           Seattle, WA 98104-1610
                                                                                    206.622.3150 main · 206.757.7700 fax
 1             4.3       Filing Confidential Material. Before filing confidential material or discussing or

 2    referencing such material in court filings, the filing party shall confer with the designating

 3    party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating

 4    party will remove the confidential designation, whether the document can be redacted, or

 5    whether a motion to seal or stipulation and proposed order is warranted. During the meet and

 6    confer process, the designating party must identify the basis for sealing the specific confidential

 7    information at issue, and the filing party shall include this basis in its motion to seal, along with

 8    any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the

 9    procedures that must be followed and the standards that will be applied when a party seeks

10    permission from the court to file material under seal. A party who seeks to maintain the

11    confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),

12    even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result

13    in the motion to seal being denied, in accordance with the strong presumption of public access

14    to the Court’s files.

15    5.       DESIGNATING PROTECTED MATERIAL

16             5.1       Exercise of Restraint and Care in Designating Material for Protection. Each

17    party or non-party that designates information or items for protection under this agreement

18    must take care to limit any such designation to specific material that qualifies under the

19    appropriate standards. The designating party must designate for protection only those parts of

20    material, documents, items, or oral or written communications that qualify, so that other

21    portions of the material, documents, items, or communications for which protection is not

22    warranted are not swept unjustifiably within the ambit of this agreement.

23             Mass, indiscriminate, or routinized designations are prohibited. Designations that are

24    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

25    unnecessarily encumber or delay the case development process or to impose unnecessary

26    expenses and burdens on other parties) expose the designating party to sanctions.

27

                                                                                    Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 4                                L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
 1             If it comes to a designating party’s attention that information or items that it designated

 2    for protection do not qualify for protection, the designating party must promptly notify all other

 3    parties that it is withdrawing the mistaken designation.

 4             5.2       Manner and Timing of Designations. Except as otherwise provided in this

 5    agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 6    ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7    be clearly so designated before or when the material is disclosed or produced.

 8                       (a)      Information in documentary form (e.g., paper or electronic documents

 9             and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

10             proceedings): the designating party must affix the word “CONFIDENTIAL” to each

11             page that contains confidential material. If only a portion or portions of the material on

12             a page qualifies for protection, the producing party also must clearly identify the

13             protected portion(s) (e.g., by making appropriate markings in the margins).

14                       (b)      Testimony given in deposition or in other pretrial proceedings: the

15             parties and any participating non-parties must identify on the record, during the

16             deposition or other pretrial proceeding, all protected testimony, without prejudice to

17             their right to so designate other testimony after reviewing the transcript. Any party or

18             non-party may, within fifteen days after receiving the transcript of the deposition or

19             other pretrial proceeding, designate portions of the transcript, or exhibits thereto, as

20             confidential. If a party or non-party desires to protect confidential information at trial,

21             the issue should be addressed during the pre-trial conference.

22                       (c)      Other tangible items: the producing party must affix in a prominent

23             place on the exterior of the container or containers in which the information or item is

24             stored the word “CONFIDENTIAL.” If only a portion or portions of the information or

25             item warrant protection, the producing party, to the extent practicable, shall identify the

26             protected portion(s).

27

                                                                                     Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 5                                 L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                                  920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
 1             5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2    designate qualified information or items does not, standing alone, waive the designating party’s

 3    right to secure protection under this agreement for such material. Upon timely correction of a

 4    designation, the receiving party must make reasonable efforts to ensure that the material is

 5    treated in accordance with the provisions of this agreement.

 6    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7             6.1       Timing of Challenges. Any party or non-party may challenge a designation of

 8    confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 9    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

10    burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

11    challenge a confidentiality designation by electing not to mount a challenge promptly after the

12    original designation is disclosed.

13             6.2       Meet and Confer. The parties must make every attempt to resolve any dispute

14    regarding confidential designations without court involvement. Any motion regarding

15    confidential designations or for a protective order must include a certification, in the motion or

16    in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

17    conference with other affected parties in an effort to resolve the dispute without court action.

18    The certification must list the date, manner, and participants to the conference. A good faith

19    effort to confer requires a face-to-face meeting or a telephone conference.

20             6.3       Judicial Intervention. If the parties cannot resolve a challenge without court

21    intervention, the designating party may file and serve a motion to retain confidentiality under

22    Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden

23    of persuasion in any such motion shall be on the designating party. Frivolous challenges, and

24    those made for an improper purpose (e.g., to harass or impose unnecessary expenses and

25    burdens on other parties) may expose the challenging party to sanctions. All parties shall

26    continue to maintain the material in question as confidential until the court rules on the

27    challenge.

                                                                                     Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 6                                 L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                                  920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
 1    7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

 2             OTHER LITIGATION

 3             If a party is served with a subpoena or a court order issued in other litigation that

 4    compels disclosure of any information or items designated in this action as

 5    “CONFIDENTIAL,” that party must: (a) promptly notify the designating party in writing and

 6    include a copy of the subpoena or court order; (b) promptly notify in writing the party who

 7    caused the subpoena or order to issue in the other litigation that some or all of the material

 8    covered by the subpoena or order is subject to this agreement. Such notification shall include a

 9    copy of this agreement; and (c) cooperate with respect to all reasonable procedures sought to be

10    pursued by the designating party whose confidential material may be affected.

11    8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

12             If a receiving party learns that, by inadvertence or otherwise, it has disclosed

13    confidential material to any person or in any circumstance not authorized under this agreement,

14    the receiving party must immediately (a) notify in writing the designating party of the

15    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

16    protected material, (c) inform the person or persons to whom unauthorized disclosures were

17    made of all the terms of this agreement, and (d) request that such person or persons execute the

18    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

19    9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

20             PROTECTED MATERIAL

21             When a producing party gives notice to receiving parties that certain inadvertently

22    produced material is subject to a claim of privilege or other protection, the obligations of the

23    receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

24    provision is not intended to modify whatever procedure may be established in an e-discovery

25    order or agreement that provides for production without prior privilege review. The parties

26    agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

27

                                                                                    Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 7                                L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
 1    10.      NON-TERMINATION AND RETURN OF DOCUMENTS

 2             Within 60 days after the termination of this action, including all appeals, each receiving

 3    party must delete or destroy all confidential material to the producing party, including all

 4    copies, extracts and summaries thereof.

 5             Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 6    documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 7    deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 8    work product, even if such materials contain confidential material.

 9             The confidentiality obligations imposed by this agreement shall remain in effect until a

10    designating party agrees otherwise in writing or a court orders otherwise.

11        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                          Via email authority on 04/03/2020:
12    DATED: April 3, 2020                /s/ Jeffrey L. Taren
                                          Jeffrey L. Taren, WSBA #50275
13                                        Mika Rothman, WSBA #55870
                                          MacDonald Hoague & Bayless
14                                        705 Second Avenue, Suite 1500
                                          Seattle, WA 98104
15                                        Phone: 206.622.1604
                                          Email: JeffreyT@mhb.com
16                                        Email: MikaR@mhb.com
                                          Attorneys for Plaintiff
17
      DATED: April 3, 2020                                   /s/ Sheehan Sullivan
18                                                           /s/ Victoria M. Slade
                                                             Sheehan Sullivan, WSBA #33189
19                                                           Victoria M. Slade, WSBA #44597
                                                             Davis Wright Tremaine LLP
20                                                           920 Fifth Avenue, Suite 3300
                                                             Seattle, WA 98104
21                                                           Phone: 206.622.3150
                                                             Email: sheehansullivan@dwt.com
22                                                           Email: vickyslade@dwt.com
                                                             Attorneys for Defendants
23

24             PURSUANT TO STIPULATION, IT IS SO ORDERED.

25             IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of

26    any documents in this proceeding shall not, for the purposes of this proceeding or any other

27    federal or state proceeding, constitute a waiver by the producing party of any privilege

                                                                                  Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 8                              L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
 1    applicable to those documents, including the attorney-client privilege, attorney work-product

 2    protection, or any other privilege or protection recognized by law.

 3    DATED: April 8, 2020.
 4

 5

 6
                                                           A
                                                           Thomas S. Zilly
                                                           United States District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 9                            L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                             920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
 1                                                EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3             I, ____________________________________ [print or type full name], of

 4    ____________________________________ [print or type full address], declare under

 5    penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order

 6    that was issued by the United States District Court for the Western District of Washington on

 7    _______________ [date] in the case of LINDA HIRT, an individual v. KAISER

 8    FOUNDATION HEALTH PLAN OF WASHINGTON, a Washington Public Benefits

 9    Corporation, and MATRIX ABSENCE MANAGEMENT, INC., a foreign corporation,

10    USDC-Western District Case No. 2:19-cv-02054-TSZ.

11             I agree to comply with and to be bound by all the terms of this Stipulated Protective

12    Order and I understand and acknowledge that failure to so comply could expose me to

13    sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose

14    in any manner any information or item that is subject to this Stipulated Protective Order to any

15    person or entity except in strict compliance with the provisions of this Order.

16             I further agree to submit to the jurisdiction of the United States District Court for the

17    Western District of Washington for the purpose of enforcing the terms of this Stipulated

18    Protective Order, even if such enforcement proceedings occur after termination of this action.

19    DATED:

20
                                                              Printed Name
21

22                                                            Signature
23
                                                              City and State (where sworn and signed)
24

25

26

27

                                                                                    Davis Wright Tremaine LLP
     STIPULATED PROTECTIVE ORDER (Case No. 2:19-cv-02054) - 10                               L AW O FFICE S
      4834-7534-0473v.1 0009887-000081                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
